Case 2:17-cr-20639-TGB-MKM ECF No. 206, PageID.1152 Filed 01/07/21 Page 1 of 13




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                                      Case No. 17-CR-20639
 v.
                                                      HON. TERRENCE BERG
 MICHAEL DEANGELO GRIFFIN et al.,
          Defendants.
 ______________________________________/


                  Stipulation and Proposed Order to Continue the
                    Motion Hearing and Find Excludable Delay


      The below signed parties, through their respective counsel, stipulate to

 adjourning the Motion Hearing, currently set for February 10 and 11, 2021 to April

 22 and 23, 2021, for reasons further explained below. ECF No. 205, PageID.1139.

 Defendants Griffin, Epps and Garcia filed timely motions on June 15, 2020. ECF

 No. 167-184. The parties filed appropriate responses and replies. ECF No. 187-

 201. The Court previously found excludable delay under the Speedy Trial Act

 [STA], 18 U.S.C. § 3161, to February 10, 2021. ECF No. 205, PageID.1149. The

 delay to the new motion hearing dates, set by the Court, will also be excluded

 under the STA as a “delay resulting from any pretrial motion.” 18 U.S.C. §

 3161(h)(1)(D). The parties further stipulate, and jointly move for the Court to find,

 that the time period between February 10, 2021, April 23, 2021 qualifies as

 excludable delay under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the
                                            1
Case 2:17-cr-20639-TGB-MKM ECF No. 206, PageID.1153 Filed 01/07/21 Page 2 of 13




 ends of justice served by the granting of the this continuance outweigh the best

 interests of the public and the defendant in a speedy trial. The parties’ reasons for

 the continuance and for a finding of excludable delay are as follows:

     The unprecedented and exigent circumstances created by COVID-19 and

       related coronavirus health conditions have created a health emergency

       throughout the United States and numerous foreign countries that has

       resulted in widespread societal disruption. On March 10, 2020, Governor

       Gretchen Whitmer announced a state of emergency following two confirmed

       cases of COVID-19 in Michigan. COVID-19 has infected thousands of

       people across all fifty states, the District of Columbia, and Puerto Rico,

       resulting in numerous fatalities. The Governor’s executive orders require all

       individuals to “follow social distancing measures recommended by the

       Centers for Disease Control and Prevention” and “[w]ear a face covering

       over his or her nose and mouth . . . when in any enclosed public space.”

     The Michigan Department of Health and Human Services [MDHHS] has

       issued multiple orders, as recently as December 18, 2020, (amended January

       4, 2021 as to indoor sports) reducing sizes of indoor gatherings and advising

       stronger recommendations for indoor gatherings because the rates of

       coronavirus related hospitalizations has increased “to an all-time high” and

       the state “death rate is nine times higher than it was in early October.”

                                           2
Case 2:17-cr-20639-TGB-MKM ECF No. 206, PageID.1154 Filed 01/07/21 Page 3 of 13




       Michigan.gov (last visited on January 5, 2021). MDHHS’s order explained

       that Michigan has a seven day average of “439 cases per million people” and

       “test positivity has increased from 3.2% in early October to 10.6% on

       December 18.” Id.

     In order to slow the spread of the outbreak and lessen the load placed on our

       healthcare systems, various restrictions have been imposed on travel, access

       to public facilities, and government functions. As part of these efforts, on

       March 13, 2020, this court postponed indefinitely most in-court proceedings,

       including trials, before district judges and magistrate judges in the Eastern

       District of Michigan in all criminal (and civil) cases and matters. See

       Administrative Order 20-AO-021. This Order also reflected the fact that the

       court cannot properly secure the presence of sufficient jurors and grand

       jurors in the courthouse without jeopardizing the health and safety of the

       prospective jurors, as well as the health and safety of court personnel. This

       Order further reflected the reality that the court staff, the Court Security

       Officers, and the Marshals Service could not operate or provide access to in-

       court proceedings without jeopardizing their health and safety.

     On July 2, 2020, this court superseded Administrative Order 20-AO-021

       with Administrative Order 20-AO-38 (last revised on September 8, 2020),

       which notes that “[j]ury trials during the pandemic present unique

                                           3
Case 2:17-cr-20639-TGB-MKM ECF No. 206, PageID.1155 Filed 01/07/21 Page 4 of 13




       challenges.” The continuing need for the social distancing mandated by

       Governor Whitmer’s executive orders makes impracticable if not impossible

       activities necessary for the conduct of trials, such as the gathering of large

       jury venire pools, the voir dire process, and the seating of jurors in a jury

       box. Administrative Order 20-AO-38 also recognizes that “[c]onventional

       courtroom layouts do not allow jury trial participants to adhere to the

       necessary precautions to reduce the possibility of exposure to the disease.”

       Likewise, social distancing and the wearing of facemasks impose significant

       barriers to effective communication both before and during trials between

       defendants and defense counsel, among members of the prosecution team,

       and between attorneys and witnesses.

     Administrative Order 20-AO-38 also states:

             Jury trials will not resume until the following can be
             accomplished:
                  • screening can be commenced on potential jurors to
                    minimize the chance of an infected individual entering
                    the courthouse;
                  • courtrooms and jury gathering spaces can be modified to
                    comply with physical distancing and safety requirements;
                    [and]
                  • prospective jurors and sworn jurors can be provided with
                    personal protective equipment (e.g., face masks, gloves,
                    possibly face shields) where necessary.




                                           4
Case 2:17-cr-20639-TGB-MKM ECF No. 206, PageID.1156 Filed 01/07/21 Page 5 of 13




     To date, these conditions have not been achieved, and it is unclear at this

       time when they will be. Thus, as of now, no criminal trials are scheduled to

       take place in the Eastern District of Michigan.

     On July 21, 2020, this court issued Administrative Order 20-AO-39, which

       explicitly found, after considering current conditions in the state of

       Michigan, that “proceeding with a jury trial at this time would be

       impossible, or result in a miscarriage of justice.” Having made further

       generally applicable findings relating to the ability of counsel to prepare and

       the court’s ability to safely convene juries and bring counsel and court staff

       into courtrooms, the court concluded this AO by excluding delay under 18

       U.S.C. § 3161(h)(7)(A) from July 2, 2020, until further order of the court.

     As a result, the failure to grant a continuance could lead to the dismissal of

       charges and thereby make a continuation of the proceeding impossible and

       result in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

     Although the court has issued a blanket determination of excludable delay

       for Speedy Trial purposes in 20-AO-39, the parties submit these additional

       case-specific reasons to supplement the reasons relied upon by the court in

       issuing that order, and request this Court to make case-specific findings

       supporting a determination of excludable delay.



                                           5
Case 2:17-cr-20639-TGB-MKM ECF No. 206, PageID.1157 Filed 01/07/21 Page 6 of 13




     In addition, the substantial impediment to effective motion preparation

       caused by the pandemic supports an ends-of-justice continuance of the

       motion hearing in this case. These case-specific reasons include the inability

       of counsel for the defendant and for the government to adequately prepare

       for motion. The motion hearing involves three witnesses from Louisiana

       who must travel, putting themselves and others at risk. Additionally, four of

       defense attorneys also reside out of state. Due to the severe restrictions

       imposed on movement, meetings, and travel recommended by public health

       officials and required under Executive Orders, neither defense counsel nor

       counsel for the government are able to effectively prepare for the motion

       hearing. For example, most jail facilities have imposed severe restrictions on

       visitation and have imposed internal restrictions as well. As a result, for any

       detained defendant, there is little or no ability to meet with counsel to review

       the case for at least the next month. Counsel for the government are

       similarly limited in their ability to meet with agents and witnesses, as well as

       to access material stored at government facilities. Further, counsel, U.S.

       Attorney’s Office personnel, and victim-witness specialists have been

       encouraged to telework and minimize personal contact to the greatest extent

       possible. In addition, for out-of-state travelers to enter the Theodore Levin

       Courthouse, they must accurately answer screening questions and provide a

                                           6
Case 2:17-cr-20639-TGB-MKM ECF No. 206, PageID.1158 Filed 01/07/21 Page 7 of 13




          negative rapid COVID test the day before of the day of the hearing. Finally,

          given the number of defendants (five), defense counsel (eight) and

          government counsel (three), a video hearing would not be practical. There

          would be little or no ability for individual attorneys to confer with their

          clients as witnesses testify.

      As a result, failure to grant this continuance would unreasonably deny

          counsel for the defendant and the attorney for the government the reasonable

          time necessary for effective preparation, taking into account the exercise of

          due diligence, see 18 U.S.C. § 3161(h)(7)(B)(iv), and/or would fail to

          recognize that it would be unreasonable to expect adequate preparation for

          the trial before the expiration of the STA’s 70-day clock, see 18 U.S.C. §

          3161(h)(7)(B)(ii).

     The parties therefore request that the Court grant a continuance of the motion

 hearing dates, the plea cut-off date, and trial date, and further find that the delay

 caused by this continuance should be deemed excludable time under 18 U.S.C.

 § 3161(h)(7)(A) because the ends of justice served by the granting of this

 continuance outweigh the best interests of the public and the defendant in a speedy

 trial.




                                              7
Case 2:17-cr-20639-TGB-MKM ECF No. 206, PageID.1159 Filed 01/07/21 Page 8 of 13




                                    Respectfully submitted,

                                    MATTHEW SCHNEIDER
                                    United States Attorney




                                    ____________________________
                                    RAJESH PRASAD
                                    Assistant United States Attorney
                                    211 W. Fort St., Suite 2001
                                    Detroit, MI 48226
                                    (313) 226-9567
                                    Rajesh.prasad@usdoj.gov



 Dated: January 5, 2021

  s/with consent of Harold Gurewitz
  HAROLD GUREWITZ
  Attorney for D-1 MICHAEL GRIFFIN
  333 West Fort Street, Suite 1400
  Detroit, Michigan 48226-3149
  313-628-4733
  hgurewitz@grplc.com

  s/with consent of Michael O. Sheehan
  MICHAEL O. SHEEHAN
  Attorney for D-1 MICHAEL GRIFFIN
  350 Orange Street, Suite 101
  New Haven, Connecticut 06511
  203-787-9026
  msheehan@sheehanandreeve.com

  s/with consent of Doug R. Mullkoff
  DOUG R. MULLKOFF

                                       8
Case 2:17-cr-20639-TGB-MKM ECF No. 206, PageID.1160 Filed 01/07/21 Page 9 of 13




  Attorney for D-2 DENNIS EPPS
  402 West Liberty
  Ann Arbor, Michigan 48103
  734-761-8585
  doug@kmhlaw.com

  s/with consent of James A. Swetz
  JAMES A. SWETZ
  Attorney for D-2 DENNIS EPPS
  711 Sarah Street
  Stroudsburg, Pennsylvania 18360
  570-421-5568
  jaswetz@csmjlawyer.com

  s/with consent of E. Dale Robertson
  E. DALE ROBERTSON
  Attorney for D-3 MARIANO GARCIA
  PO Box 8130
  Brownsville, Texas 78526
  956-254-0254
  Mobile245@gmail.com

  s/with consent of Noe Garza
  NOE D. GARZA, Jr.
  Attorney for D-3 MARIANO GARCIA
  854 East Van Buren Street
  Brownsville, Texas 78520-7142
  954-544-2911
  noe@noedgarzajrlaw.com

  s/with consent of Paul Stablein
  PAUL STABLEIN
  Attorney for D-4 RUBEN VALDEZ, Jr.
  380 North Old Woodward Avenue, Suite
  320230
  Birmingham, Michigan 48009-5322
  248-540-1600
  paulstablein@stableinlaw.com

                                      9
Case 2:17-cr-20639-TGB-MKM ECF No. 206, PageID.1161 Filed 01/07/21 Page 10 of 13




  s/with consent of Byron Pitts
  BYRON PITTS
  Attorney for D-5 TROY HARRIS
  500 Griswold Street, Suite 2435
  Detroit, Michigan 48226-4491
  313-964-7222
  bpittslaw@sbcglobal.net




                                      10
Case 2:17-cr-20639-TGB-MKM ECF No. 206, PageID.1162 Filed 01/07/21 Page 11 of 13




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  UNITED STATES OF AMERICA,
                                                       Case No. 17-CR-20639
  v.
                                                       HON. TERRENCE BERG
  MICHAEL DEANGELO GRIFFIN et al.,
           Defendants.
  ______________________________________/


                                Order Continuing the
                                   Motion Hearing
                             and Finding Excludable Delay



       The Court has considered the parties’ stipulation and joint motion to continue

  the motion hearing dates and for a finding that the time period from February 10,

  2021, to April 23, 2021 qualifies as excludable delay under the Speedy Trial Act,

  18 U.S.C. § 3161(h)(7). For the reasons described in the parties’ submission, and

  after considering the factors listed in § 3161(h)(7)(B), the Court finds that the ends

  of justice served by granting the parties’ requested continuance outweigh the best

  interests of the public and the defendant in a speedy trial and that the time from

  February 10, 2021, to April 23, 2021 qualifies as excludable delay under

  § 3161(h)(7). Specifically, the Court finds that:

        The unprecedented and exigent circumstances created by COVID-19 and

         related coronavirus health conditions have created a health emergency
                                            1
Case 2:17-cr-20639-TGB-MKM ECF No. 206, PageID.1163 Filed 01/07/21 Page 12 of 13




        throughout the United States and numerous foreign countries that has

        resulted in widespread societal disruption.

      The Court is operating under an emergency administrative order, limiting the

        availability of the Court to conduct hearings and trials.

      As a result, failure to grant a continuance could lead to the dismissal of

        charges and thereby make a continuation of the proceeding impossible and

        result in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

      The Court also finds that the ability of counsel for the defendant and for the

        government to prepare for trial is severely impaired by the health and travel

        restrictions imposed in light of the coronavirus outbreak in Michigan and

        elsewhere, and that a failure to grant this continuance would deny counsel

        for the defendant and the attorney for the government the reasonable time

        necessary for effective preparation, taking into account the exercise of due

        diligence, see 18 U.S.C. § 3161(h)(7)(B)(iv), and/or would fail to recognize

        that it would be unreasonable to expect adequate preparation for the trial

        before the expiration of the STA’s 70-day clock, see 18 U.S.C. §

        3161(h)(7)(B)(ii).

     IT IS THEREFORE ORDERED that the motion hearing with witnesses will be

  adjourned to: April 22 and 23, 2021 at 9:00 a.m. And, that the time from

  February 10, 2021 to April 23, 2021 shall constitute excludable delay under the

                                            2
Case 2:17-cr-20639-TGB-MKM ECF No. 206, PageID.1164 Filed 01/07/21 Page 13 of 13




  Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the Court finds that the ends of

  justice served by the granting of the continuance outweigh the best interests of the

  public and the defendant in a speedy trial.




                                                /s/Terrence G. Berg
                                                Hon. Terrence Berg
                                                United States District Judge


  Entered: January 7, 2021




                                            3
